Citation Nr: 1724062	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.

In July 2013 and September 2016, the Board remanded the case for further evidentiary development as part of the increased rating claim for PTSD then in appellate status.


FINDING OF FACT

Referral for extra-schedular consideration of TDIU is not warranted, as the evidence does not indicate that the service-connected disabilities cause him to be unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated in March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records, VA treatment records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in June 2008, October 2011 and November 2014.  

Following the September 2016 Board remand, the RO requested from the Veteran, authorization to obtain outstanding treatment records, including records of hospitalization for anxiety attacks throughout the appellate period; and a completed application for TDIU in an October 2016 correspondence, thereby attaching a blank Form VA 21-4142a (General Release for Medical Provider Information) and VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the Veteran to complete and submit to the RO.  However, the Veteran failed to complete and submit the forms to the RO and him or his representative has not requested an extension of time or otherwise shown any good cause as to why he was unable to submit the forms.  Accordingly, the Board finds that there has been substantial compliance with the Board's September 2016 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1988) (ruling that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  In this regard, the Board will proceed based on available evidence in the claims file.

The Board finds that the medical evidence of record is sufficient upon which to adjudicate this appeal, to include the VA examinations of record that discuss the functional impact of the service-connected disabilities and detail the Veteran's current employment.  The record contains sufficient opinion evidence based on correct facts to determine the merits of this appeal.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities render him unable to maintain employment.  Service connection is currently in effect for PTSD with major depressive order, rated at 50 percent; bilateral hearing loss, rated at 20 percent; tinnitus, rated at 10 percent; right thumb laceration, rated at zero percent; and deviated nasal septum, rated at zero percent.  The combined service-connected disability rating is 60 percent.  See 38 C.F.R. § 4.25 (2016) (providing a combined ratings table to calculate the combined total disability rating for combined service-connected disabilities.).  Thus, the Veteran does not meet the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of TDIU.  However, consideration of TDIU, pursuant to 38 C.F.R. §4.16(b), must be considered. 

The question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal that permits the individual to earn a living wage consistent with education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a total compensation rating based on TDIU, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a June 2008 VA examination, the VA examiner indicated that the Veteran had still been working and had a furniture dealer business at the time.  The VA examiner noted that the Veteran was working six days a week, but that the Veteran indicated that he often had to take time off work because he often felt "run down and 'uptight about things.'"  According to the findings of the June 2008 VA examination, the Veteran manifested "moderate symptoms and moderate impairment due to symptoms such as: depressed mood, chronic sleep impairment; mild memory impairment (forgetting names and events); disturbances of mood and motivation; and difficulty in establishing and maintaining effective work and social relationships.

A January 2009 Mental Health Initial Evaluation Note reported that the Veteran had been self employed for thirty years.  The author of the note, a VA physician, further explained that the Veteran owned a furniture store and that the Veteran did not think he could work for an employer.  The Veteran also reported feeling angry at times and that his concentration was not too good.

According to an August 2009 Mental Health Physician's Note, the Veteran was running a furniture business, which he was able to maintain and he had an employee who was interacting with the public.

In a correspondence received by the RO on January 2011, the Veteran asserted that he is currently unable to work on average 4 - 6 times a month as a result of his headaches and dizziness.  He indicated that the level of his headaches and dizziness had worsened over the past several years to the point at which it was becoming a constant concern with periods of near total inability to function at least once a week.  He further asserted that as a small business owner, he had to schedule employees to work additional hours and rely on them to operate independently, thereby contributing to his stress and anxiety level, and additionally, he believed that this caused his headaches/dizziness to increase in frequency.  The Veteran established a correlation between his headaches/dizziness and his PTSD and stated that "according to current research studies," his diagnosed PTSD is a condition that often includes headaches and dizziness as symptoms.  He further indicated that his VA physician, suggested that his conditions are not due to physical factors, but are associated with PTSD.

In an October 2011 PTSD VA examination addendum, the VA examiner concluded that the Veteran had "chronic difficulties in work efficiency, and social functioning generally, directly related to both his PTSD and depressive disorder."  The VA examiner further explained that on the one hand the "linkage between PTSD symptoms and Veteran's impairment in functional status and quality of life can best be described as chronic and prolonged, given his personal history." However, he further noted that "a review of records provided indicate PTSD symptoms are generally stable and have not changed significantly for the better or worse during the past few years."  The VA examiner also indicated that according to a review of the Veteran's records, "his reported severity in PTSD symptoms are relatively constant.  Overall, he demonstrates generally satisfactory functioning, as to routine behavior and self-care, with no significant change."

In an April 2014 Statement in Support of Claim, the Veteran indicated that he had been hospitalized several times due to his anxiety and pulse rate.  He explained that he owns a furniture store in which he does not handle any customer service.  The Veteran also indicated that since he does not deal with clients, he is unable to provide 100 percent hands on assistance on his business and accordingly, he was forced to hire a manager to handle his business.

In a November 2014 VA examination, the VA examiner best summarized the Veteran's level of occupation and social impairment, in terms of a mental diagnosis, as "occupational and social impairment with reduced reliability and productivity."  On assessment, the VA examiner identified symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  While the VA examiner indicated that there is no change to his diagnosis, he however indicated that the Veteran has problems getting along with others and dealing with stress, and furthermore, had been missing work due to stress and depression.  The VA examiner opined that the Veteran is functionally impaired.  As a rationale, the VA examiner explained that the Veteran has problems interacting with others.  He also opined that the Veteran has problems with depression and anger throughout the day.  Additional examples of the Veteran's functional impairment further included problems dealing with change, problems with authority figure, problems handling stress, fatigue due to insomnia, inability to concentrate and inability to screen out environmental stimuli.

The Board is sympathetic to the Veteran's contentions.  However, based on the evidence in the claims file, the Board unfortunately finds that the preponderance of the evidence is against a finding that the Veteran is unemployable as a result of his service-connected disabilities and referral on an extraschedular basis is unnecessary.  Even though the record reflects that the Veteran experiences some functional impairment, including interacting with customers, and/or dealing with the public, fatigue due to chronic sleep impairment, or some memory loss, there is nothing on the record to show that his service-connected disabilities have precluded him from maintaining gainful employment. The Veteran's current ratings for his service-connected disabilities compensate for the functional impact and represent the acknowledgment that the disabilities interfere with occupational pursuits.  Despite indicating that he has been hospitalized on numerous occasions for his anxiety attacks, VA treatment records are silent for any evidence of hospitalizations resulting from anxiety attacks and the Veteran has not provided any private treatment records to indicate such.  A review of the record indicates that the Veteran has been operating his furniture dealer business for over thirty years.  Various VA examinations and treatment records have indicated that his PTSD symptoms have been stable.  

Additionally, despite his inability to directly interact with customers, thereby delegating those duties to a store manager, the Veteran has not asserted that he is unable to undertake any of the other functions of his job, which do not require him to interact with the public, and moreso, evidence on the record does not demonstrate such.  Even though he suggests that he is limited in his ability to undertake a "hands-on" approach in his capacity as a store owner, this alone does not render it impossible for him to maintain substantial gainful employment.  Additionally, while he has missed some time off work as a result of his disabilities, evidence on the record shows that he as missed an approximate average of 4 - 6 days a month, which cannot be construed as an extended period of time that rises to the level of a total functional impairment that affects his inability to maintain substantial gainful employment.  As a matter of fact, there is no evidence of record that shows a prolonged or notable gap in employment, extended prolonged absences from employment, or anything other evidence that demonstrates a marked interference with employment.  To the contrary, and to reiterate, various VA examinations and treatment records show that the Veteran has been self-employed, operating his furniture store for over thirty years and that he has been able to employ a manager or other employee to interact with customers.

Accordingly, the weight of the evidence is against a finding of unemployability due to the Veteran's service-connected disabilities.  As the weight of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied as referral to the Director for extraschedular consideration is not indicated.  38 U.S.C. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


